In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Kings County (Schack, J.), dated July 17, 2009, which denied their motion, inter alia, for class action certification pursuant to CPLR article 9.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court correctly denied the plaintiffs’ motion, inter alia, for class action certification (see CPLR 901 [a]). Fisher, J.P., Dillon, Dickerson and Belen, JJ., concur.